Case 2:20-cv-14451-DMM Document 72 Entered on FLSD Docket 08/17/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-14451-CV-MIDDLEBROOKS/Matthewman

  FREDERICK HENRY,

            Plaintiff,

  v.

  NOEL STEPHENS, in his official capacity as Sheriff
  of Okeechobee County,

        Defendant.
  ____________________________________________/

                            ORDER GRANTING MOTION TO REMAND

            THIS CAUSE comes before the Court upon Plaintiff Frederick Henry's Motion to Remand

  (“Motion”), filed August 3, 2021. (DE 62). Defendant Noel Stephens, sued in his official capacity

  as Sheriff of Okeechobee County, responded in opposition on August 9, 2021. (DE 69). For the

  reasons set forth below, the Motion is granted.

       I.       BACKGROUND

            On November 10, 2020, Plaintiff initiated this action in the Circuit Court of the Nineteenth

  Judicial Circuit in and for Okeechobee County, Florida, (DE 1-1 at 8–18), and on December 15,

  2020, Defendants removed the matter to this Court, alleging original jurisdiction under 28 U.S.C.

  § 1331 based on Plaintiff’s 42 U.S.C. § 1983 and ADA claims. (DE 1 ¶ 3).1 Defendants asserted

  that this Court may exercise supplemental jurisdiction over Plaintiff’s state law negligence claim

  because it arose out of a common nucleus of operative facts as the federal claims. (Id. ¶ 4).




  1
    At the time of removal, the Okeechobee County Sheriff’s Office and Sheriff Noel Stephen were
  the named defendants in this lawsuit. (DE 1-1 at 8–18). Defendant Sheriff Noel Stephen is the only
  remaining defendant.
                                                     1
Case 2:20-cv-14451-DMM Document 72 Entered on FLSD Docket 08/17/2021 Page 2 of 4




      II.       LEGAL STANDARD

             Any civil action initially brought in a state court may be removed to the proper district

  court if “the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

  District courts have original federal question jurisdiction over “all civil actions arising under the

  Constitution, laws, or treaties of the United States.” See 28 U.S.C. § 1331.

             Additionally, “[s]ection 1367(a) gives federal courts ‘the power to exercise supplemental

  jurisdiction over all claims that arise out of a common nucleus of operative fact with a substantial

  federal claim.’” Upper Chattahoochee Riverkeeper Fund, Inc. v. City of Atlanta, 701 F.3d 669,

  678 (11th Cir. 2012) (citations omitted). To determine whether supplemental jurisdiction exists,

  courts “take the nucleus of facts on which the federal question claims are based and compare it to

  the nucleus of facts on which the state law claims are based.” Upper Chattahoochee Riverkeeper

  Fund, 701 F.3d at 679.

             But a court may decline to exercise supplemental jurisdiction if “(1) the claim raises a novel

  or complex issue of State law, (2) the claim substantially predominates over the claim or claims

  over which the district court has original jurisdiction, (3) the district court has dismissed all claims

  over which it has original jurisdiction, or (4) in exceptional circumstances[.]” 28 U.S.C. § 1367(c).

      III.      DISCUSSION

             In the course of this litigation, I have dismissed all of Plaintiff’s claims over which this

  Court had original jurisdiction—namely, his § 1983 and ADA counts—and even the claims that

  were dismissed without prejudice with leave to amend are no longer at issue in this lawsuit due to

  Plaintiff’s failure to amend in accordance with this Court’s Orders. (See DE 36; DE 38; DE 42;

  DE 51). As such, federal question jurisdiction no longer exists, and there is no other basis for the

  exercise of original subject matter jurisdiction. Thus, the Court may decline to exercise



                                                       2
Case 2:20-cv-14451-DMM Document 72 Entered on FLSD Docket 08/17/2021 Page 3 of 4




  supplemental jurisdiction over the single remaining state law negligence claim. See 28 U.S.C.

  § 1367(c).

         Defendant opposes remand to state court given that this matter is set for trial during the

  two-week trial period commencing August 30, 2021, and Defendant has filed a Motion for

  Summary Judgment as to the negligence claim. (See DE 69; DE 10; DE 47). Defendant argues that

  remand at this juncture would create judicial inefficiencies in light of the later stage of these

  proceedings and because this matter may end up back in federal court, though Defendant does not

  explain how that may occur. (See DE 69).

         I acknowledge Defendant’s concerns about remand at this juncture; however, I find that

  such considerations are outweighed by the judicial economy served by safeguarding the limited

  subject matter jurisdiction of federal courts to adjudicate federal claims. Indeed, “if the federal

  claims are dismissed before trial, even though not insubstantial in a jurisdictional sense, the state

  claims should be dismissed as well.” See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726,

  (1966); see also Vibe Miro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir. 2018) (“When all

  federal claims are dismissed before trial, a district court should typically dismiss the pendant state

  claims as well.”). Moreover, Defendant articulates no ground upon which I may conclude that the

  state forum would be any less adept at handling the pending Summary Judgment Motion and

  presiding over this case to its resolution. Therefore, in the absence of a question of federal law, or

  any other basis for original jurisdiction, I decline to exercise supplemental jurisdiction over the

  remaining state law claim.

         Accordingly, it is hereby ORDERED AND ADJUDGED that:

         (1)     Plaintiff's Motion to Remand (DE 62) is GRANTED.

         (2)     This action is REMANDED to the Circuit Court of the Nineteenth Judicial Circuit



                                                    3
Case 2:20-cv-14451-DMM Document 72 Entered on FLSD Docket 08/17/2021 Page 4 of 4




                in and for Okeechobee County, Florida.

         (3)    The Clerk of the Court shall CLOSE THIS CASE in this District and DENY AS

                MOOT all pending motions.

         SIGNED in Chambers at West Palm Beach, Florida, this 16th day of August, 2021.



                                                   _________________________________
                                                   DONALD M. MIDDLEBROOKS
                                                   UNITED STATES DISTRICT JUDGE

  cc: Counsel of Record




                                               4
